EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with  Pakin Pongcheewin on 5/26/2022.


1. 	(Examiner amendment) A method, comprising:
establishing, by a client application on a client device comprising an embedded browser and a usage monitor application, communications between the client application and a server of an enterprise via a first network layer connection or a first transport layer connection, the usage monitor application configured to distinguish between enterprise and non-enterprise communications and track a respective amount of data in a traffic flow comprising both the enterprise and non-enterprise communications;
instantiating, by the client application via the first network layer connection or the first transport layer connection, one or more sessions with one or more network applications via an embedded browser of the client application, the one or more network applications provided via a network service provider to the client device by the enterprise, the client device configured for both the enterprise and non-enterprise communications; 
tracking, by the client application based on metadata of a first plurality of packets of the traffic flow indicating the amount of data of the enterprise communications, a first amount of data of enterprise communications over a first time period for use, the first amount of data being encrypted and communicated to the server of the enterprise via the first network layer connection or the first transport layer connection;
tracking, by the client application based on metadata of a second plurality of packets of the traffic flow indicating the amount of data of the non-enterprise communications, a second amount of data of non-enterprise communications over the first time period for use, the second amount of data being encrypted and communicated to the server of the enterprise via the first network layer connection or the first transport layer connection and redirected, by the server of the enterprise via a second network layer connection or a second transport layer connection, to a server not of the enterprise; and
communicating, by the client application via a third network layer connection or a third transport layer connection, to another server different than the enterprise server, an identification of the first amount of data and an identification of the second amount of data, wherein the metadata of the first plurality of packets and the second plurality of packets are used to determine the amount of data of both the enterprise and non-enterprise communications.

11. 	(Examiner amendment) A system, comprising:
a client device executing a client application comprising an embedded browser and a usage monitor, and a network interface in communication via a first network layer connection or a first transport layer connection with a server of an enterprise, and via a network service provider with one or more network applications provided via a network service provider to the client device by [[an]] the enterprise, the usage monitor application configured to distinguish between enterprise and non-enterprise communications and track a respective amount of data in a traffic flow comprising both the enterprise and non-enterprise communications, the client device configured for the both enterprise and non-enterprise communications;
wherein the usage monitor application is configured to:
track, based on metadata of a first plurality of packets of the traffic flow indicating the amount of data of the enterprise communications, a first amount of data of enterprise communications over a first time period for use, the first amount of data being encrypted and communicated to [[a]] the server of the enterprise via the first network layer connection or the first transport layer connection,
track, based on metadata of a second plurality of packets of the traffic flow indicating the amount of data of the non-enterprise communications, a second amount of data of non-enterprise communications over the first time period for use, the second amount of data being encrypted and communicated to the server of the enterprise via the first network layer connection or the first transport layer connection and redirected, by the server of the enterprise, and redirected, via a second network layer connection or a second transport layer connection, to a server not of the enterprise, and
communicate, via a third network layer connection or a third transport layer connection, to another server different than the enterprise server, an identification of the first amount of data and a identification of the second amount of data, wherein the metadata of the first plurality of packets and the second plurality of packets are used to determine the amount of data of both the enterprise and non-enterprise communications.


REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: Claims 1, 3-6, 8, 10-11, 13-16, 18 and 20-22 are allowed over the prior art of record, Short et al. (Pub No: US 2014/0059222 A1) and  Asnis et al. (US 2016/0072904 A1).
The prior art of record does not disclose limitations of  “tracking, by the client application based on metadata of a first plurality of packets of the traffic flow indicating the amount of data of the enterprise communications, a first amount of data of enterprise communications over a first time period for use, the first amount of data being encrypted and communicated to the server of the enterprise via the first network layer connection or the first transport layer connection;
tracking, by the client application based on metadata of a second plurality of packets of the traffic flow indicating the amount of data of the non-enterprise communications, a second amount of data of non-enterprise communications over the first time period for use, the second amount of data being encrypted and communicated to the server of the enterprise via the first network layer connection or the first transport layer connection and redirected, by the server of the enterprise via a second network layer connection or a second transport layer connection, to a server not of the enterprise; and
communicating, by the client application via a third network layer connection or a third transport layer connection, to another server different than the enterprise server, an identification of the first amount of data and an identification of the second amount of data, wherein the metadata of the first plurality of packets and the second plurality of packets are used to determine the amount of data of both the enterprise and non-enterprise communications.”  as recited in Applicant's claims 1 and 11.

Claims 1, 3-6, 8, 10-11, 13-16, 18 and 20-22 of the instant application are allowed over said prior art of record.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942.  The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z. K./
Examiner, Art Unit 2455
                                                                                                                                                                                                 /DAVID R LAZARO/Primary Examiner, Art Unit 2455